DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-16) in the reply filed on October 14, 2021 is acknowledged.  Claims 17 and 18 are withdrawn from consideration.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lemoine et al. (US 20030049219 A1, published on March 13, 2003, cited in IDS) (“Lemoine” hereunder). 
	Lemoine discloses an antiperspirant/deodorant cosmetic composition in the form of stick; the reference teaches using calcium carbonate as the inorganic base.  See [0020-0023]; Examples 1 and 3; instant claim 1. 
	Examples 1 and 3 are anhydrous stick formulations, which are anhydrous. 
	Regarding claims 4 and 5, Lemoine further teaches at least one emollient chosen from volatile or nonvolatile silicones and other nonvolatile emollients.  Isopropyl myristate is particularly mentioned.  See [0050].  
	Regarding claims 6 and 7, Lemoine further teaches structuring agents such as stearyl alcohol and hydrogenated castor oil.  
		
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kulkarni et al. (WO 2016/102134 A1, published on June 30, 2016, cited in IDS) (‘Kulkarni” hereunder). 
	Kulkarni discloses a powdery cosmetic composition for providing fragrance; the composition comprises 2-40 wt % precipitated calcium carbonate. See Table 1.  Since the composition is suitable and capable of conceal an unpleasant smell, the composition inherently functions as a “deodorizing” composition. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-13, 15 and 16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Sturgis et al. (US 10966915 B2, priority to June 30, 2017) (“Sturgis” hereunder). 
Sturgis teaches an anhydrous deodorant stick composition; the reference teaches using calcium carbonate as an antimicrobial agent as well as a mineral powder.  See col. 6, lines 58 – 65; col. 10, lines 35-40; instant claims 1, 15, 16.  
The reference further teaches an emollient such as caprylic/capric triglyceride and coconut oil;  at least one odor neutralizer, which is sodium bicarbonate (baking soda); at least one water-absorbing component, which is tapioca starch, a structuring agent which is stearyl alcohol.   See Table 1, Inventive Examples 1-5; instant claims 4-11. 
Sturgis further teaches that the formulations are free of aluminum salts.  See instant claim 12. The reference further teaches using an emulsifier. See col.10, lines 57 -64; instant claim 13.   

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sturgis as applied to claims 1, 4-13, 15 and 16 as above, and further in view of 
Arraudeau et al. (US 5035885 A, published on July 30 1991) (“Arraudeau” hereunder). 
	Although Sturgis teaches using calcium carbonate, the reference fails to specifically disclose the physical properties of the powder. 
Arraudeau teaches a noncompacted powder composition useful for cosmetic powders, including deodorant powders.  The reference teaches that suitable powder for formulating such composition includes precipitated calcium carbonate which is in the form of particles having a size less than 10 microns and has an unctuous feel and a nonshiny appearance.  See col. 3, lines 24 - 26.
	Given the teachings of Stugis to use calcium carbonate in the anhydrous deodorant composition, it would have been obvious to one of ordinary skill in the art before the time of filing of the present application to use calcium carbonate powder that is suitable for cosmetic deodorant formulations.  Since Arraudeau teaches precipitated calcium carbonate for such use, the skilled artisan would have had a reasonable expectation of successfully producing a stable and a cosmetically suitable composition. 

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Arraudeau.  
Arraudeau teaches an anhydrous, non-compacted powder composition useful for cosmetic powders, including deodorant powders.  The reference teaches that suitable powder for formulating such composition includes precipitated calcium carbonate which is in the form of particles having a size less than 10 microns and has an unctuous feel and a nonshiny appearance.  See col. 3, lines 24 - 26.  It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Arraudeau and make a deodorant powder composition comprising the precipitated calcium carbonate as suggested by the same reference with a reasonable expectation of successfully producing a cosmetic composition with an unctuous feel and a nonshiny appearance. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sturgis as applied to claims 1, 4-13, 15 and 16 as above, and further in view of Landa et al. (US 20050191255 A1, published on September 1, 2005) (“Landa” hereunder). 
	While Sturgis generally suggests using emulsifiers, the reference fails to disclose the specific emulsifiers of instant claim 14. 
	Landa teaches that cetearyl alcohol is among suitable emulsifiers to make antiperspirant/deodorant products; the reference further mentions that cetyl alcohol and stearyl alcohol are useful as structurants.  See [0045].  The reference teaches that in stick compositions, emulsifiers and structurants can form gels or solids from solutions or suspensions of the chelator salt in a carrier fluid.  See Id.  The reference also suggests that components that function as both emulsifiers and structurants are preferred.  See [0049].  
	Given the teachings in Sturgis to use emulsifiers in the antiperspirant/deodorant compositions, one of ordinary skill in the art before the time of filing of the present invention would have been motivated to look to prior art such as Landa and use suitable emulsifiers such as cetearyl alcohol which also can be used as a structurant.  Since 1) both references disclose solid, anhydrous deodorant/antiperspirant compositions, and 2) Landa teaches that emulsifiers and structurants such as cetearyl alcohol is used to form gel or solids from solutions or suspensions, the skilled artisan would have had a reasonable expectation of successfully producing a stable composition by combining the teachings of the references. 






Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11090237 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to deodorant cosmetic composition comprising calcium carbonate, emollients including coco-caprylate, caprylic/capric triglyceride, C9-12 alkane, coco-caprylate/caprate, cocoglycerides, etc., a neutralizer including sodium bicarbonate, and a water-absorbing component including arrow root starch.  See instant claims 1, 4, 5, 8-11.   The term “deodorant cosmetic composition” of the reference claims is defined to include anhydrous compositions.  See ‘237, Brief Summary. 
Regarding present claims 2 and 3, the term “calcium carbonate” in reference claim 1 is defined to include precipitated calcium carbonate having D50 ranging from about 5 to about 40 microns. 
Regarding claims 6 and 7, reference claim 1 discloses stearyl alcohol and hydrogenated castor oil, etc.  
Regarding claim 12, the disclosed formulation is devoid of water-soluble aluminum and/or water soluble aluminum zirconium salts. 
Regarding claims 15 and 16, the disclosed deodorant composition is defined to include sticks, roll-ons, etc.  
Claims 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11090237 B2 as applied to claims 1-12, 15 and 16 as above, and further in view of Landa.
The reference claims fail to disclose emulsifiers.  
	Landa teaches that cetearyl alcohol is among suitable emulsifiers to make antiperspirant/deodorant products; the reference further mentions that cetyl alcohol and stearyl alcohol are useful as structurants.  See [0045].  The reference teaches that in roll-on formulations, emulsifiers and structurants “help control the rate at which product is dispensed by the roll ball”; in stick compositions, emulsifiers and structurants can form gels or solids from solutions or suspensions of the chelator salt in a carrier fluid.  See Id.  The reference also suggests that components that function as both emulsifiers and structurants are preferred.  See [0049].  
	It would have been obvious to one of ordinary skill in the art to modify the teachings of the reference claims by including emulsifiers and/or structurants in the antiperspirant/deodorant compositions, as the skilled artisan would have been motivated to look to prior art such as Landa and use suitable emulsifiers such as cetearyl alcohol which also can be used as a structurant.  Since 1) both references disclose solid, anhydrous deodorant/antiperspirant compositions, and 2) Landa teaches that emulsifiers and structurants such as cetearyl alcohol is used to form gel or solids from solutions or suspensions, the skilled artisan would have had a reasonable expectation of successfully producing a stable composition by combining the teachings of the references. 


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/Primary Examiner, Art Unit 1617